                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                 *
ROBYN KRAVITZ, et al.,
                                                 *
       Plaintiffs,                                           Case No.: GJH-18-1041
                                                 *

v.                                               *

UNITED STATES DEPARTMENT OF                      *
COMMERCE, et al.,
                                                 *
       Defendants.
                                                 *

*      *       *      *       *       *      *       *       *       *       *      *       *
                                                 *
LA UNIÓN DEL PUEBLO ENTERO, et al.,

       Plaintiffs,                               *           Case No.: GJH-18-1570

v.                                               *

WILBUR ROSS, et al.,                             *

Defendants.                                      *


*      *       *      *       *       *      *       *       *       *       *      *       *


                                  MEMORANDUM OPINION

       Plaintiffs in two related cases, Kravitz et al. v. United States Dep’t of Commerce et al.,

18-1041 and LUPE et al. v. Ross et al., 18-1570, challenge the U.S. Census Bureau’s decision to

include a citizenship question on the 2020 Census. Plaintiffs contend that the addition of a




                                                     1
citizenship question violates the Administrative Procedures Act (APA) and the Constitution.1

The LUPE Plaintiffs also allege that the question was added as part of a conspiracy to violate

their civil rights in violation of 42 U.S.C. § 1985. The Defendants moved for summary judgment

with respect to all claims asserted against them by both the Kravitz and LUPE Plaintiffs. ECF

Nos. 67 (18-1041) and 82 (18-1570).2 After a hearing, ECF No. 79 (18-1041), the Court entered

an order on December 19, 2018, denying Defendants’ Motions for Summary Judgment and

permitting the parties to present evidence outside the administrative record at trial, ECF No. 80

(18-1041). This Memorandum Opinion explains that December 19, 2018 order and addresses the

Kravitz Plaintiffs’ Motion for Leave to File Third Amended Complaint, ECF No. 71 (18-1041),

which is currently pending before the Court.




1
  The Kravitiz Individual named Plaintiffs are: Diana Alexander (Houston, Texas); Lauren Rachel Berman (Dallas,
Texas); Sarah Bryan (Edinburg, Texas); Alejandro Chavez (Phoenix Arizona); Virginia Garcia (Laredo, Texas);
Michael Kagan (Las Vegas, Nevada); Robyn Kravitz (District Heights, Maryland); Michael Kravitz (District
Heights, Maryland); Yamile Labori (West Palm Beach, Florida); Lazara Yoelvis Magadan (Miami, Florida);
Richard McCune (Nogales, Arizona); Jose Moreno (Somerton, Arizona); Catherine Nwosu (Langley Park,
Maryland); Nnabugwu Nwosu (Langley Park, Maryland); Linda Rivas (El Paso, Texas); T. Carter Ross (Hyattsville,
Maryland); Martha Sanchez (McAllen, Texas); Sonia Casarez Shafer (Pharr, Texas); and Joanne Wilson (Bowie,
Maryland). The LUPE Individual named Plaintiffs are: Juanita Valdez-Cox (Texas), Gene Wu (Texas), Mia
Gregerson (Washington), Cindy Ryu (Washington), Sharon Tomiko Santos (Washington), Raj Mukherji (New
Jersey), OJ Semans (South Dakota). The LUPE Organizational named Plaintiffs are: La Unión del Pueblo Entero
(LUPE), Texas Senate Hispanic Caucus, Texas House of Representatives Mexican American Legislative Caucus,
Southwest Voter Registration Education Project, California Latino Legislative Caucus, Coalition for Humane
Immigrant Rights, Dolores Huerta Foundation, Mi Familia Vota Education Fund, Somos Un Pueblo Unido, Georgia
Association of Latino Elected Officials, Labor Council for Latin American Advancement, Promise Arizona, El
Pueblo, Inc., Maryland Legislative Latino Caucus, Asian Americans Advancing Justice-Chicago, Asia Services in
Action, Inc., Minkwon Center for Community Action Inc., Chelsea Collaborative, Chicanos por La Causa, Latino
Community Fund of Washington, Arizona Legislative Caucus, California Asian Pacific Islander, Legislative
Caucus, California Legislative Black Caucus, Oca-Greater Houston, Friendly House, Four Directions, Inc.
2
  The named Defendants in the Kravitz case are the United States Department of Commerce, United States Census
Bureau, and the following officials sued in their official capacity: Wilbur L. Ross, Jr., Secretary of Commerce (the
“Secretary”), Karen Dunn Kelley, Under Secretary for Economic Affairs, Ron Jarmin, Director of the Census
Bureau, and Enrique Lamas, Deputy Director of the Census Bureau. The named Defendants in the LUPE case are
Wilbur L. Ross in his official capacity as Secretary of Commerce, Ron Jarmin in his official capacity as Director of
the Census Bureau, the United States Department of Commerce, and the United States Census Bureau.


                                                             2
  I.    BACKGROUND

        The factual background, as alleged in Plaintiffs’ Complaints, is set forth in the

Memorandum Opinions issued supporting the Court’s Orders Denying Defendants’ Motions to

Dismiss. ECF No. 48 (18-1041); ECF No. 80 (18-1570). For efficiency sake, the Court in this

Opinion will only highlight facts supported by record evidence that bare on the question of

whether there are genuine disputes of material fact precluding summary judgment.

 II.    STANDARD OF REVIEW

        Summary judgment is proper if there are no issues of material fact and the moving party

is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

When ruling on a motion for summary judgment, “[t]he evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986).

        Summary judgment is often an appropriate mechanism for deciding claims arising under

the APA. Audubon Naturalist Soc’y of The Cent. Atl. States, Inc. v. U.S. Dep’t of Transp., 524 F.

Supp. 2d 642, 660 (D. Md. 2007). However, summary judgment will be inappropriate where

resolution of a claim requires the fact-finder to make credibility determinations or inferences in

favor of the moving party. See Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 645

(4th Cir. 2002) (courts must review summary judgment motions “without weighing the evidence

or assessing the witnesses’ credibility”); see also Buffalo Cent. Terminal v. United States, 886 F.

Supp. 1031, 1047–48 (W.D.N.Y. 1995) (denying summary judgment on an APA claim because

of credibility issues related to bad faith and pretext).




                                                       3
III.    DISCUSSION

        In its Motions for Summary Judgment, Defendants argued that Plaintiffs lack standing,

that the Court should not review evidence outside the administrative record to evaluate Plaintiffs’

APA claims, and that, even considering extra-record evidence, no genuine disputes of material

fact exist on the merits of Plaintiffs’ claims and Defendants are entitled to judgment as a matter

of law. Defendants also oppose the Kravitz Plaintiffs’ Motion for Leave to File a Third Amended

Complaint because they allege Plaintiffs acted with dilatory motive. Each of these arguments are

addressed below.

        A. Standing

        The Article III standing doctrine requires a plaintiff, as the party invoking the Court’s

jurisdiction, to establish three elements at trial: (1) a concrete and particularized injury-in-fact,

either actual or imminent; (2) a causal connection between the injury and defendants’ challenged

conduct, such that the injury is “fairly trace[able] to the challenged action of the defendant”; and

(3) a likelihood that the injury suffered will be redressed by a favorable decision. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560–61 (1992); see also Spokeo, Inc. v. Robbins, 136 S. Ct.

1540, 1547 (2016). At the summary judgment stage, Plaintiffs must “set forth by affidavit or

other evidence specific facts” that support a finding of standing, which the Court will view in the

light most favorable to the non-movant, but which may be challenged at trial. 504 U.S. at 561.

        This Court previously concluded that Plaintiffs’ Complaints included sufficient factual

allegations for the Individual and Organizational Plaintiffs to meet the requirements of standing.

ECF No. 48 (18-1041) at 10–17; ECF No. 80 (18-1570) at 9–13. Now, the Individual Plaintiffs

have supported their factual allegations—that a citizenship question is substantially likely to lead

to a disproportionate undercount, harming Plaintiffs’ communities by reducing their political



                                                       4
power and federal funding—with evidence. Similarly, the Organizational Plaintiffs have

introduced sufficient evidence, viewed in the light most favorable to them as the non-movant, to

support their standing allegations.

           1. Concrete injury-in-fact

       To establish standing’s injury-in-fact element, a plaintiff must show it “has sustained or is

immediately in danger of sustaining a direct injury” as a result of the challenged action. Spokeo,

136 S. Ct. at 1552 (quotation omitted). A plaintiff’s injury or threat of injury must be “concrete

and particularized,” not conjectural or hypothetical. Lujan, 504 U.S. at 560. If standing is based

upon an alleged future injury, the plaintiff must demonstrate a substantial risk the harm will

occur. See Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013).

               a. Injury to the Individual Plaintiffs

       The Kravitiz Individual Plaintiffs point to evidence that a citizenship question will cause

a disproportional undercount, harming their communities because they live in areas with a higher

percentage of those likely to be undercounted. By a conservative estimate the citizenship

question will reduce response rates to the 2020 Census among households with a noncitizen by

5.1 percentage points, relative to households with only U.S. citizens. ECF No. 70 (18-1041) at

774. Further, there is evidence that a citizenship question will cause a decline in responses by

Hispanic households. Id. at 629, 630, 724–25, 745; see also ECF No. 70-6 (18-1041) at 36, 75–

76; ECF No. 70-1 (18-1041) at 8, 43. Additionally, Plaintiffs’ expert Dr. Nancy Mathiowetz

explains that a citizenship question is likely to lead to so-called roster omissions where, fearing

the consequences of providing sensitive information about noncitizen household members,

households respond to the Census questionnaire but conceal individual members. ECF No. 70-6

(18-1041) at 34, 73. Specifically, Dr. Mathiowetz writes: “[i]n light of the empirical evidence



                                                     5
concerning rostering errors, it is reasonable to estimate that rostering errors motivated by the

addition of the citizenship question will be on the order of five percent and these rostering errors

will impact both households with noncitizens as well as households with Hispanic members.” Id.

at 73.3

          Defendants’ argument that corrective measures will undisputedly remedy an undercount,

ECF No. 67-1 (18-1041) at 16–18, is unconvincing at this stage. These corrective measures

include non-response follow up (NRFU) with households that do not initially respond to the

Census, attempts to contact a nearby proxy (i.e. neighbor or building manager), and use of

administrative records to supplement data where households are nonresponsive. ECF No. 67-1

(18-1041) at 15–18. However, at the very least, it is disputed whether NRFU efforts will be

successful because “[t]hose refusing to self-respond due to the citizenship question are

particularly likely to refuse to respond in NRFU as well,” ECF No. 70 (18-1041) at 652, and

NRFU cannot remedy expected roster omissions, id. at 862. Individuals choosing not to respond

to the Census out of fear are not likely to be reassured by someone intrusively showing up at

their homes. See id. at 652.

          Defendants next argument, that the undisputed facts show an alleged undercount would

not dilute Plaintiffs’ votes or affect their communities’ federal funding, is also flawed. To the

contrary, evidence exists that the Kravitz Individual Plaintiffs will be harmed by a differential


3
  The Defendants’ argument that the Court should disregard this estimate as unreliable is unconvincing. ECF No. 79
(18-1041) at 25. Dr. Mathiowetz’s conclusion is consistent with deposition testimony by Defendants’ expert Dr.
Abowd that a citizenship question will cause at least an incremental increase in the number of households that
respond to the census but do not provide a response for every member of the household. ECF No. 70 (18-1041) at
861. That consistency suggests that Dr. Mathiowetz’s estimate should not be dismissed as plainly unreliable.
Further, even if Dr. Mathiowetz’s five percent estimate were excluded as evidence, the data she considered to arrive
at this conclusion would not be. Thus, at the summary judgment stage, where evidence is viewed in the light most
favorable to the non-movant, Defendants cannot defeat the showing that roster omissions are likely to occur at a
potentially significant rate. To be sure, a dispute may exist about the magnitude of the problem, but that dispute can
only be resolved through the weighing of evidence—a step that the Court is precluded from taking at the summary
judgment stage.

                                                               6
undercount through vote dilution and loss of federal funding. E.g., ECF No. 70-2 (18-1041) at

12; ECF No. 70-3 (18-1041) at 11. Specifically, Plaintiffs point to an expert opinion that a

differential undercount of noncitizens and Hispanics will lead to vote dilution from

malapportionment of congressional seats in California, Texas, and Arizona. ECF No. 70-2 (18-

1041) at 11. Plaintiffs’ expert found that a disproportionate undercount will result in vote

dilution from intra-state redistricting because states use Census data to draw districts of equal

population. Id. at 13. Further, Plaintiffs’ experts opine that a disproportionate undercount will

result in a loss of Medicaid, transportation, and Title I funding to Plaintiffs’ communities. See

ECF No. 70-5 (18-1041) at 6, 12, 14–15; ECF No. 70-7 (18-1041) at 5–6, 11–14.

       Because evidence exists to support the Kravitz Plaintiffs’ claim that a citizenship question

will lead to a disproportionate undercount, vote dilution, and loss of funding, Defendants in that

case are not entitled to summary judgment on standing’s injury-in-fact element. Further, the

LUPE Individual Plaintiffs point to essentially the same evidence discussed above to establish a

substantial risk of a disproportionate undercount, differential vote dilution, and funding losses.

See ECF No. 85 at 11–17. Thus, the LUPE Individual Plaintiffs have also demonstrated that

genuine disputes of material fact remain as to standing’s injury requirement.

               b. Injury to the Organizational Plaintiffs

       Although “the presence of one party with standing is sufficient to satisfy Article III’s

case-or-controversy requirement,” Rumsfeld v. Forum for Academic & Institutional Rights, Inc.,

547 U.S. 47, 52 n. 2 (2006), the LUPE Organizational Plaintiffs have also introduced evidence

that they or their members will sustain a direct injury because of a citizenship question, see e.g.,

ECF No. 82-2 (18-1570) ¶¶ 61–62 & n. 52; ECF No. 85-9 (18-1570) ¶¶ 4, 10 & 12–15. An

organizational plaintiff may establish standing’s injury-in-fact element under the representational



                                                      7
standing doctrine by showing that its members have sustained an injury. Am. Humanist Ass’n v.

Maryland-Nat’l Capital Park & Planning Comm’n, 874 F.3d 195, 203–04 (4th Cir. 2017).

Alternatively, organizations may establish associational standing injuries by showing “(1)

frustration of its organizational mission; and (2) diversion of its resources” to mitigate the effects

of the challenged action. Smith v. Pac. Properties & Dev. Corp., 358 F.3d 1097, 1105 (9th Cir.

2004); see also Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982).

       The Census Bureau relies on “Trusted Voices”—organizations that help the Bureau to

reach communities that are typically reluctant to respond to the Census. ECF No. 82-2 (18-1570)

¶¶ 61–62 & n. 62. Defendants’ expert Dr. Abowd confirmed that the Census Bureau will rely

more heavily on these Trusted Voices, including some of the LUPE Organizational Plaintiffs,

because a citizenship question will make traditionally hard-to-count populations even more

reluctant to respond to the Census. Id. Plaintiffs also present evidence that several Organizational

Plaintiffs have already begun or will imminently be forced to divert resources to help the

communities they serve understand that being included in the final census count is critical. See,

e.g., ECF No. 85-9 (18-1570) ¶¶ 4, 10 & 12–15; ECF No. 85-10 (18-1570) ¶¶ 3–4, 6–11; ECF

No. 85-11 (18-1570) ¶¶ 3, 11–16; ECF No. 85-12 (18-1570) ¶¶ 3–4, 8, 10–11 & 13–14; ECF No.

85-13 18 (18-1570) ¶¶ 3, 11–13; ECF No. 85-14 (18-1570) ¶¶ 3–4, 6–7, 9–12.

       For example, according to the Executive Director of LUPE, the organization began its

Census outreach and advocacy at least a year early. ECF No. 85-9 ¶ 12. The organization’s

“mission is to build strong, healthy communities in the Texas Rio Grande Valley through

community organizing and civic engagement,” and it carries out this mission through “know-

your-rights discussions and membership meetings,” “issue-focused advocacy,” connecting “its

members to social services,” “Census outreach,” and “voter registration, education, and non-



                                                      8
partisan get-out-the-vote campaigns.” Id. ¶ 5. According to the Executive Director, many LUPE

members will be harmed by a citizenship question because an undercount of immigrant

communities in Texas will diminish their members’ political power relative to others in the state

and country. Id. ¶ 6. Ultimately a disproportionate undercount would harm LUPE’s mission by

diluting the political power of the communities that LUPE seeks to organize and civically

engage. Id. Thus, in response to this threat, LUPE is diverting financial and staffing resources

from helping low-income families access social, economic, and legal services to enhancing its

Census outreach efforts. Id. ¶¶ 12–15.

        This evidence—typical of the support provided by the Organizational Plaintiffs—is

sufficient, at this stage, to establish the injuries required under either the representational or

associational theories of standing. Accordingly, the Defendants are not entitled to summary

judgment of the Organizational Plaintiffs’ claims based on a failure to establish an injury-in-fact.

            2. Causation and Redressability

        Defendants argue that while any depressed response rates may be traceable to the current

political climate, they could not specifically be traced to the addition of a citizenship question.

ECF No. 67-1 (18-1041). But record evidence creates a dispute of fact as to this claim. ECF No.

70 (18-1041) at 862. Despite Defendants’ contention that any respondent who is reluctant to

answer a citizenship question will also be reluctant to respond to the Census if a citizenship

question is not included, the Census Bureau’s study shows that a citizenship question is likely to

further depress response rates among non-citizens and their relatives. ECF No. 70 (18-1041) at

738, 774.

        Defendants have also argued that Plaintiffs’ alleged injuries are not traceable to a

citizenship question because for the injuries to occur, state governments, localities, and schools



                                                       9
must “make their own independent decisions about funding” that leave Plaintiffs’ communities

with less than they would otherwise enjoy. ECF No. 79 (18-1041) at 35. This argument that

third-party decisions might prevent some of Plaintiffs’ injuries is unavailing. First, it is purely

speculative. The Defendants do not point to any record evidence that suggests third parties will

remedy the anticipated harms. Further, even if third parties could resolve Plaintiffs’ loss-of-

funding concerns, they cannot address the malapportionment of congressional seats that will

occur.

         In sum, Plaintiffs have set forth sufficient evidence to support a finding of standing and

therefore defeat Defendants’ motion for summary judgment on this issue.

         B. Enumeration Clause Claims4

         Moving to Defendants’ request for summary judgment on Plaintiffs’ claims that the

addition of a citizenship question violates the Enumeration Clause challenges, the Court

considers whether evidence supports Plaintiffs’ position that a citizenship question would

unreasonably compromise the distributive accuracy of the census. Kravitz v. United States Dep’t

of Commerce, No. GJH-18-1041, 2018 WL 4005229, *13 (D. Md. August 22, 2018) (citing

Wisconsin v. City of New York, 517 U.S. 1, 19–20 (1996)). For the same reasons that issues of

material fact remain regarding Plaintiffs’ Article III standing, Plaintiffs’ Enumeration Clause

claims will survive summary judgment. As previously discussed, evidence exists to support the

conclusion that a citizenship question will lead to a disproportionate undercount, compromising

the distributive accuracy of the census. E.g., ECF No. 70 (18-1041) at 629, 630, 724, 745; see

also ECF No. 70-6 (18-1041) at 36, 75–76; ECF No. 70-1 (18-1041) ¶ 18, 85.


4
 Because there is substantial overlap between the arguments and evidence presented by the Kravitz and LUPE
Plaintiffs in support of their Enumeration Clause and APA claims, the Court treats Plaintiffs arguments jointly in
Section B and C and cites to the Kravitz Plaintiffs’ docket entries.


                                                              10
         Defendants argue that even to the extent a differential undercount will result, this

inaccurate enumeration will not unreasonably compromise the Census’s distributive accuracy.

However, this argument is unconvincing because Plaintiffs have introduced evidence that the

citizenship question does not bear “a reasonable relationship to the accomplishment of an actual

enumeration of the population.” Wisconsin v. City of New York, 517 U.S. 1, 19 (1996). Evidence

supports a finding that there is no genuine need for the data the DOJ purportedly seeks, ECF No.

70-4 (18-1041) at 5–6, and that the Census Bureau believes a citizenship question will not only

have a “negative impact on voluntary cooperation with the census” but also will result in “poorer

quality” data for DOJ’s purposes “than would be available through administrative records,” ECF

No. 70 (18-1041) at 609.

         In light of Plaintiffs’ evidence that a citizenship question will impact the distributive

accuracy of the final enumeration for no reasonable purpose, there is a material dispute of fact

regarding whether the decision to add a citizenship question violates the Enumeration Clause,

and Defendants are not entitled to summary judgment on these claims.

         C. APA Claims5

         As a preliminary matter, Defendants argue that the Court may not consider evidence

outside the administrative record when reviewing Plaintiffs’ APA claims even though the Court

previously ruled that Plaintiffs were entitled to limited extra-record discovery. ECF No. 48 (18-

1041) at 33; ECF No. 80 (18-1570) at 24. Ultimately, it is not necessary for the Court to decide

whether extra-record evidence is admissible in order to determine if summary judgment is

appropriate because the Administrative Record alone creates genuine disputes of material fact as

to whether the decision to include the citizenship question was arbitrary and capricious.


5
  The CM/ECF citations in this section are to docket entries in the Kravitz (18-1041) case and are all references to
the Administrative Record.

                                                              11
Nonetheless, as the Court ordered on December 19, 2018, the parties will be permitted to present

evidence outside of the administrative record at trial, and the Defendants will be permitted to

argue at the close of trial that such evidence should not be considered in the Court’s final

decision. ECF No. 80 (18-1041).

          Turning to the merits of Plaintiffs’ APA claims, Plaintiffs argue that the Defendants’

decision was arbitrary and capricious or otherwise not lawful in violation of § 706(2)(A) and

made “without observance of procedure required by law” in violation of § 706(2)(D). Under 5

U.S.C § 706(2)(A) of the APA, final agency action that is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law” must be held unlawful and set aside. 5

U.S.C. § 706(a). Agency action is arbitrary and capricious “if the agency has relied on factors

which Congress has not intended it to consider, entirely failed to consider an important aspect of

the problem, offered an explanation for its decision that runs counter to the evidence before the

agency, or is so implausible that it could not be ascribed to a difference in view or the product of

agency expertise.” Motor Vehicle Manufacturers Association v. State Farm, 463 U.S. 29, 43

(1983).

          The Administrative Record suggests that Secretary Ross’s stated reasoning and factual

assumptions ran counter to all the Census Bureau’s unvarnished analysis and expert advice and

was based instead on manufactured support created to mask an impermissible, predetermined

political motivation. Compare, for example, the Secretary’s inaccurate conclusion that “no one

provided evidence that there are residents who would respond accurately to a decennial census

that did not contain a citizenship question but would not respond if it did,” ECF No. 70 (18-

1041) at 689, with the Census Bureau’s unwavering position that a citizenship question would

lead to a decline in self-response among noncitizen households, id. at 629–30. The contradictions



                                                      12
between the evidence before the Secretary and his proffered explanation do not end there.

Compare id. at 689 (Secretary concluding that “Alternative D”—a proposal he designed to

combine a citizenship question addition with administrative records—would maximize accuracy

and “the Census Bureau’s ability to match the decennial census responses with administrative

records”) with id. at 652–53 (Census Bureau’s analysis that Alternative D would reduce Bureau’s

ability to match data with administrative records and would cause further inaccuracies);

Compare id. at 686 (Secretary’s assertion that the citizenship question had been “well tested”

based on its inclusion in the American Community Survey (ACS)) with id. at 630–31 (the

Census Bureau’s conclusion that a significant percent of ACS respondents may be providing

inaccurate answers to the ACS citizenship question). Taken together, this Administrative Record

evidence suggests the Secretary’s decision was not “the product of agency expertise.” State

Farm, 463 U.S. at 43.

       Administrative Record evidence also supports a finding that the agency “relied on factors

which Congress has not intended it to consider.” Id. Specifically, the Record suggests that the

Secretary relied on improper political influence as opposed to views on how best to obtain an

accurate enumeration. Months before the Secretary solicited DOJ to request citizenship data and

the DOJ ultimately submitted that request, administration officials appear to have been in

communication about adding a citizenship question for politically-motivated reasons different

from those reflected in the Secretary’s official memoranda. ECF No. 70 (18-1041) at 500–02,

582, 586–87. On March 10, 2017, Director of Policy and Strategic Planning Earl Comstock sent

Secretary Ross an email with the subject line “Your Question on the Census” that alerted Ross

that “all people (citizens and noncitizens)” are counted in the Census and included a 2010

opinion article titled “the Pitfalls of Counting Illegal Immigrants.” Id. at 500–01. Comstock



                                                    13
highlighted for Ross that “[n]o major government survey, including the decennial census . . .

asks Americans about their citizenship status” and that “[m]any more foreign-born residents

were counted in 2000 than was expected based on annual estimates produced by the bureau.” Id.

This email, along with other evidence, at least raises a genuine dispute regarding whether the

Secretary was interested in a citizenship question to depress response rates by non-citizens rather

than to obtain an accurate enumeration of the population or even to support a DOJ request to

assist in enforcement of the Voting Rights Act. Secretary Ross’s communications with Kris

Kobach about adding a citizenship question further indicates that the Secretary’s true motive

may have been unrelated to the DOJ’s request. Id. at 582, 586–87. Specifically, Mr. Kobach

advised the Secretary to address the “problem” that “aliens who do not actually ‘reside’ in the

United States are still counted for congressional apportionment purposes.” Id. at 587.6 Viewing

this evidence in the light most favorable to the Plaintiff, Mr. Kobach was suggesting that a

citizenship question be added to reduce the political power of individuals who are intended to be

counted in an accurate enumeration. The Secretary launched his campaign to add a citizenship

question and to find a permissible reason for such action around the same time that he

communicated with Mr. Kobach about the Census. ECF No. 70 (18-1041) at 586–87, 694

        Defendants point to the DOJ’s request, which Secretary Ross solicited, as Administrative

Record evidence that purportedly favors the Secretary’s decision. ECF No. 67-1 (18-1041) at

25–26. However, there is, at the very least, a dispute as to whether any evidence supports the

notion that a citizenship question would be an effective method for collecting the data that DOJ

requested. Further, even if the Court ultimately considers the DOJ request to be support for the

Secretary’s decision, at this stage, it only shows that Plaintiffs and Defendants have warring


6
 Notably, the subject line of Mr. Kobach’s email to the Secretary reads “Follow up on our phone call,” suggesting
prior communication on this topic. ECF No. 70 (18-1041) at 587.

                                                            14
evidence that support different conclusions about whether the Secretary’s decision and reasoning

was permissible.

        To support a finding that Defendants’ decision violated §706(2)(A) as “otherwise not in

accordance with law,” Plaintiffs also point to evidence that the citizenship question was added

despite no new circumstance necessitating the Secretary’s decision contrary to 13 U.S.C. §

141(f)’s congressional reporting instructions. Per § 141(f)(2), the Secretary of Commerce must

submit to Congress “not later than 2 years before the appropriate census date, a report containing

the Secretary's determination of the questions proposed to be included in such census.” §

141(f)(2). If, after submission of this report, the Secretary “finds new circumstances exist which

necessitate that the subjects, types of information, or questions contained in reports” be modified,

he or she must submit a new report describing these modifications. § 141(f)(3). Although

congressional reporting requirements such as § 141(f) are typically not judicially reviewable, see

e.g., Guerrero v. Clinton, 157 F.3d 1190, 1196 (9th Cir. 1998), the Court may consider the lack

of new circumstances necessitating a modification as evidence that the agency’s decision was

arbitrary and capricious. While a failure to comply with § 141(f) may not on its own trigger legal

consequences, it may serve as circumstantial evidence that the Secretary’s decision was not

legitimate.7




7
  Plaintiffs also argue that Defendants’ decision to add a citizenship question was made “without observation of
procedure required by the law” in violation of § 706(2)(D) because the Secretary did not adhere to Office of
Management and Budget guidelines and the Census Bureau’s testing and statistical standards. ECF No. 69 at 45–51.
Just as noncompliance with congressional reporting requirements does not alone trigger an APA violation, violations
of OMB statistical guidelines are not enough to demonstrate a §706(2)(D) violation. However, as with evidence of
the Secretary’s failure to comply with congressional reporting instructions, evidence that the Secretary did not meet
OMB or Census Bureau standards provides further support for Plaintiffs broader claim that the Secretary’s final
action was arbitrary and capricious.

                                                             15
        Ultimately, resolution of Plaintiffs’ APA claims, requires a factfinder to weigh opposing

evidence in the Administrative Record, meaning summary judgment is not proper. Given the

foregoing, Plaintiffs’ APA claims will proceed to trial.

        D. LUPE Plaintiffs’ Equal Protection Claim8

        For the LUPE Plaintiffs to establish their Equal Protection claim, they must prove that

Defendants’ decision was motivated by discriminatory animus and its application has an adverse

effect on a protected group. Arlington Heights, 429 U.S. 252, 264–65 (1977). The Fourth Circuit

instructs that we look to the following non-exclusive list of probative factors to determine

whether discriminatory intent motivated defendants:

        (1) evidence of a “consistent pattern” of actions by the decisionmaking body
        disparately impacting members of a particular class of persons; (2) historical
        background of the decision, which may take into account any history of
        discrimination by the decisionmaking body or the jurisdiction it represents; (3) the
        specific sequence of events leading up to the particular decision being challenged,
        including any significant departures from normal procedures; and (4) contemporary
        statements by decisionmakers on the record or in minutes of their meetings.

Central Radio Company v. City of Norfolk, 811 F.3d 625, 635 (4th Cir. 2016) (quoting Sylvia

Development v. Calvert County, 48 F.3d 810, 819 (4th Cir.1995)). As the Court noted when

denying Defendants’ Motion to Dismiss this claim, the Administrative Record supports

Plaintiffs’ allegations that the decisionmaking body engaged in “significant departures from

normal procedures.” The Court will not repeat that discussion here, but points the parties to that

previous ruling, LUPE v. Ross, No. GJH-18-1570, 2018 WL 5885528, at *8 (D. Md. Nov. 9,

2018). Similarly, that opinion discusses the “contemporary statements by decisionmakers” that

support a finding of discriminatory animus. Id.9



8
 The CM/ECF citations in this section refer to docket entries in the LUPE, 18-1570 case.
9
 Although Defendants dispute the relevance of statements made by President Trump and other administration
officials, they do not dispute the content of those statements. See ECF No. 89 (18-1570) at 12–13.

                                                          16
         Although Defendants seek to narrow the Court’s attention to only those statements made

by the Secretary as the so-called “sole-decisionmaker,” that approach ignores the evidence

showing that Secretary Ross did not act alone. In fact, Defendants themselves emphasize that

Secretary Ross received advice, requests, and recommendations from various administration

officials and from Mr. Kobach, labeling this the “normal give-and-take of the agency process.”

ECF No. 82-1 (18-1570) at 24. It is also non-sensical to assume as a matter of law that public

statements alleged to have been made by the President regarding immigration had no bearing on

the Secretary’s decision.

         Defendants also argue unsuccessfully that “Plaintiffs fail to identify a protected class

against which the Secretary allegedly discriminated.” LUPE, ECF No. 89 (18-1570) at 11 n. 3.

This argument fails because Plaintiffs point to evidence that inclusion of a citizenship question in

the decennial Census is motivated by racial animus towards Hispanics and non-white

immigrants. Specifically, as previously described in Section III.A.1, the evidence before the

Secretary demonstrated that a citizenship question would depress response rates by Hispanic

households, and as detailed in the Court’s earlier opinion, 2018 WL 5885528 at *9,

contemporary statements by those advising the Secretary support a finding of animus towards

non-white immigrants.

         Ultimately, evidence supporting the LUPE Plaintiffs’ Equal Protection claim creates a

genuine dispute of material fact, and Defendants are not entitled to summary judgment on this

count.

         E. LUPE Plaintiffs’ Conspiracy to Violate Civil Rights Claim

         An actionable conspiracy under 42 U.S.C. § 1985(3) requires “an agreement or a

‘meeting of the minds’ by defendants to violate the claimant’s constitutional rights.” Simmons v.



                                                      17
Poe, 47 F.3d 1370, 1377 (4th Cir. 1995). This Court previously found that the LUPE Plaintiffs

had sufficiently pled a § 1985(3) claim, 2018 WL 5885528 at *11, based on factual allegations in

the Complaint. These same factual allegations have now been supported with evidence.

       As previously discussed, Mr. Kobach’s interest in a citizenship question stemmed from

his view that states like California have had “congressional seats inflated by counting illegal

aliens.” ECF No. 85-5 (18-1570) at 45; see also Administrative Record (AR) 763–64.10 Drawing

all reasonable inferences in Plaintiffs’ favor, Mr. Kobach was motivated to reduce immigrant

response rates to achieve the unconstitutional goal of reducing their political power. Mr. Kobach

pitched the citizenship question idea to administration officials beginning around January 2017.

Id.

       In light of the evidence that the DOJ’s voting-rights-act rationale was pretextual, the

clearest indications about the Secretary’s actual purpose come from the exchanges between Mr.

Kobach and administration officials, Mr. Comstock’s email response to the Secretary’s question

about the Census, and the contemporary statements by decisionmakers discussed at the Motion to

Dismiss stage. Taken together, this evidence suggests that the Secretary’s true purpose for

adding a citizenship question was to depress noncitizen response rates. During the same period

that Mr. Kobach pushed for a citizenship question, Earl Comstock responded to the Secretary’s

question about the Census with his email highlighting that undocumented residents are counted

for Congressional apportionment and pointing the Secretary to a blog about the “pitfalls of

counting illegal immigrants.” ECF No. 85-7 (18-1570) at 13–15.

       Plaintiffs’ demonstration of consistency between the Secretary’s actual purpose and Mr.

Kobach’s articulated intent is not a mere showing of parallel conduct. Instead, the record allows


10
  The Administrative Record was filed in the Kravitz case (18-1041), ECF Nos. 25 &
26, and incorporated into the LUPE Plaintiffs’ Opposition, ECF No. 85 (18-1570) at 11 n. 6.
                                                    18
for an inference that Mr. Kobach and administration officials achieved a “meeting of the minds”

because it demonstrates coordination between Mr. Kobach, those advising the Secretary, and the

Secretary. Over a period of months, Mr. Kobach spoke with Steve Bannon, President Trump,

Secretary Ross, and Attorney General Sessions to persuade them to add a citizenship question for

the express purpose of reducing the number of immigrant respondents. ECF No. 85-5 (18-1570)

at 45, 52–53; see also AR 763–64. Secretary Ross and Mr. Kobach spoke at the direction of Mr.

Bannon before the Secretary generated the DOJ voting-rights-act rationale. ECF No. 85-5 (18-

1570) at 53. After the Secretary communicated with Mr. Kobach about adding a citizenship

question, he pursued creating the DOJ voting-rights-act rationale and worked to find someone at

DOJ willing to make the request for a citizenship question. Id. at 53, 58, 61, 79, 154–157; ECF

No. 85-7 at 12, 18, 19; see also AR 11646–49, 11634–45, 11193, 12476, 1277–85 1525–27,

2651–52.

       In sum, genuine disputes of material fact remain as to whether the requisite meeting of

minds existed between Mr. Kobach and administration officials, and the LUPE Plaintiffs § 1985

claim may proceed to trial.

       F. Kravitz Plaintiffs’ Motion for Leave to File Third Amended Complaint

       The Kravitz Plaintiffs wish to amend their Complaint to add an Equal Protection claim,

which is substantively identical to the Equal Protection claim alleged by the LUPE Plaintiffs.

ECF No. 71 (18-1041). Federal Rule of Civil Procedure 15(a) governs amendments to pleadings

before trial. At this stage of the litigation, the parties may amend their pleadings “only with the

opposing party's written consent or the court's leave.” Fed. R. Civ. P. 15(a)(2). Courts are to

“freely give leave when justice so requires.” Id. Under this directive, a court should grant leave

to amend unless a reason exists to deny leave, such as “undue delay, bad faith or dilatory motive



                                                     19
on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, [or]

futility of amendment . . .” Foman v. Davis, 371 U.S. 178, 182 (1962).

       Defendants do not argue (nor could they) that Plaintiffs’ proposed amendment would

cause undue prejudice or that the amendment would be futile—the Kravitz and LUPE cases have

now been consolidated, a trial date is already set at which Defendants will defend against an

identical Equal Protection claim, and the Court has already denied a Motion to Dismiss based on

substantively identical allegations. However, Defendants oppose Plaintiffs’ Motion for Leave

because they claim that Plaintiffs acted with a dilatory motive when they waited until the Court

had ruled on the Defendants’ Motion to Dismiss the LUPE Plaintiffs’ Equal Protection claim

before requesting to amend their Complaint. ECF No. 77 (18-1041). But rather than achieving a

goal of delay, the Kravitz Plaintiffs’ decision to wait on the Court’s earlier ruling in the LUPE

case, avoided consuming the parties’ and the Court’s resources with duplicative motions. Both

parties seek efficient resolution of the Plaintiffs’ claims, and the addition of an Equal Protection

claim to the Kravitz case will not cause any delay. As a result, Plaintiffs’ Motion for Leave to

File Third Amended Complaint, ECF No. 71, will be granted.

IV.    CONCLUSION

       For the foregoing reasons, the Court denied Defendants’ Motions for Summary Judgment

in a separate order issued on December 19, 2018. A separate order will issue granting the Kravitz

Plaintiffs’ Motion for Leave to Amend.



Dated: December 28, 2018                                             /s/
                                                              GEORGE J. HAZEL
                                                              United States District Judge


                                                     20
